          Case 1:16-cv-06728-CM Document 131 Filed 02/06/19 Page 1 of 2

     B E R NS T EI N LIT O WI T Z BE R GE R & G ROSS MA N N L LP
                                         ATTORNEYS AT LAW
              NEW YORK ● CALIFORNIA ● ILLINOIS ● LOUISIANA




JOHN RIZIO-HAMILTON
Johnr@blbglaw.com
212-554-1505


                                                   February 6, 2019

VIA ECF

Honorable Colleen McMahon
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:      In re Signet Jewelers Limited Securities Litigation, No. 16-cv-6728 (CM)
                (S.D.N.Y.)

Dear Chief Judge McMahon:

        We represent Lead Plaintiff the Public Employees’ Retirement System of Mississippi
(“Plaintiff”) in the above-referenced matter. In advance of the February 8, 2019 status conference,
we write to apprise the Court of the progress that the parties have made in discovery and to submit
a revised case management plan. The parties have worked diligently to agree on a schedule, and
have now done so with one exception, as set forth below.

        Status of Discovery. The parties have made significant progress in discovery and have
worked cooperatively together. There are currently no discovery disputes that necessitate Court
intervention. To date, the parties have served discovery requests, and their responses and
objections thereto. The parties met and conferred in person on January 31, 2019, and made
significant progress toward resolving certain of their disputes. The parties have also exchanged
their initial disclosures, served and responded to interrogatories, and agreed on a proposed
protective order, which the Court entered on January 29, 2019. With respect to electronic
discovery, the parties have made an initial exchange of proposed search terms and custodians for
their respective document productions, and they are currently negotiating those proposals, along
with an electronically-stored-information (ESI) protocol to govern the document production. In
addition, today, Plaintiff made an initial document production to Defendants. With respect to non-
party discovery, Plaintiff and Defendants have served subpoenas on certain third parties, and
negotiations regarding those subpoenas are in currently in progress.

       Case Management Plan. On January 3, 2019, the parties submitted a proposed case
management plan to the Court. (ECF No. 127). In the weeks since the Court declined to enter that
schedule (ECF No. 128), the parties have worked diligently to reach agreement concerning a

1251 AVENUE OF THE AMERICAS                             ●      NEW YORK           ●     NY 10020-1104
T E L E P H O N E : 2 12 -5 5 4 -1 4 0 0 ● w w w . b l b gl a w . c o m ● F A C S IM I L E : 2 1 2 -5 5 4 -1 4 4 4
         Case 1:16-cv-06728-CM Document 131 Filed 02/06/19 Page 2 of 2
BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP

Hon. Colleen McMahon
February 6, 2019
Page 2

shorter schedule and to narrow their disputes. Following significant negotiation and multiple
rounds of meet-and-confer discussions, the parties have now agreed upon a proposed case
management plan, with the exception of the class certification briefing schedule. This proposed
plan, which is submitted herewith, shortens the prior proposed schedule by over three months.

        The Class Certification Briefing Schedule. Plaintiff proposes to file its motion for class
certification on March 15, 2019, for Defendants to file their opposition brief on April 26, 2019,
and for Plaintiff to file its reply by May 17, 2019. Defendants propose that class certification
briefing be held in abeyance sine die pending the Second Circuit’s decision in Arkansas Teacher
Retirement System v. Goldman Sachs Group, Inc., No. 18-3667 (2d Cir.). Plaintiff’s position is
that this is not necessary or appropriate.

        The parties are prepared to address their respective positions concerning the class
certification briefing schedule in more detail at the upcoming status conference.

       We thank the Court for its attention to this matter.

                                             Respectfully Submitted,

                                             /s/ John Rizio-Hamilton___
                                             John Rizio-Hamilton


Enclosure
cc:            All attorneys of record (via ECF)
